Citation Nr: 1748010	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-13 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a chronic lower back disability, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1975 to May 1976.

This matter is on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In September 2016, the Veteran testified before the undersigned at a Travel Board Hearing.  A transcript of that hearing is associated with the claims file. 

For clarification purposes, the Board notes that this matter was originally certified as two separate claims for reopening entitlement to service connection for a tailbone condition and a lower back condition.  However, on Board hearing the Veteran clarified that the only issue for consideration was reopening of a claim for service connection for a lower back disability.  This procedural history is reflected on the title page of the decision.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for entitlement to service connection for a lower back disability in February 2008.

2.  The evidence received since the February 2008 rating decision includes evidence that relates to unestablished facts necessary to substantiate the claim for service connection for a lower back disability, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's diagnosed degenerative disc disease (DDD) of the lumbar spine is at least as likely as not related to her period of active duty.




CONCLUSIONS OF LAW

1.  The RO's February 2008 decision denying the Veteran's claim of entitlement to service connection for a lower back disability is final.  38 U.S.C.A. § 7266 (West 2015); 38 C.F.R. § 20.1100, 20.1104 (2016).

2.  The criteria for reopening the claim of entitlement to service connection for a lower back disability are met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for entitlement to service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 1131, 5107(b) (West 2015); 38 C.F.R. § 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim to Reopen

In February 2008, the RO denied the Veteran's claim for service connection for a lower back disability based, in part, for a lack of nexus.  The Veteran received notification of this denial by letter in February 2008.  She did not appeal this denial or submit any new evidence within one year of the denial.  As such, it became final.  38 U.S.C.A. § 7105.

Subsequent to the February 2008 denial, the Veteran's primary care provider S. J. ANP, provided a positive nexus opinion correlating her currently diagnosed DDD to service.  This opinion satisfies the low threshold requirements for new and material evidence; and, the claim is reopened.  38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).



Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a); DDD is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

The Veteran seeks service connection for chronic lower back pain.  She testified to injuring her tailbone and left side, while essentially riding in a truck bed and hitting a pothole during service.  She reports seeking treatment immediately thereafter, but still having pain ever since the incident.  

Review of the claims file confirms that the Veteran has a current diagnosis for DDD of the lumbar spine.  See February 2013 VA Examination Report.  Treatment records associate the Veteran's complaints of low back pain to her DDD.  Additionally, service treatment records confirm that she suffered a contusion to her left hip after falling into a truck bed and hitting a wooden seat in November 1975.  Therefore, the first and second elements of Shedden are met.

As to the final element of nexus, the Veteran's ex-husband confirms her reports of pain first developing in-service after her truck incident.  See April 2013 R. C. Correspondence.  He also confirmed that her symptoms continued post service and that she sought treatment for her symptoms following service separation.  Additionally, the Veteran's VA primary care provider J. S., ANP, opined that her chronic lower back pain is the result of her in-service injury.  See November 2016 Correspondence.  J. S. rationalized this determination on clinical knowledge obtained through physically examining and treating the Veteran for half a decade.  In this regard, J. S. emphasized that beyond the Veteran's in-service injury she lacked any other history of injury which could have caused her chronic back pain.  

The Board finds this collective evidence sufficient to establish service connection.  In sum, service treatment records confirm the Veteran's reports of sustaining an injury after falling in a truck.  The Veteran and her ex-husband have credibly reported that since this injury she has suffered from chronic back pain.  The Veteran's primary care provider has also opined that this back pain, which is clearly due to her currently diagnosed as DDD, is a direct result of her in-service injury.  Service connection is warranted.

The Board acknowledges that there is also a negative opinion of record; however, this evidence is determined to be no more probative than the aforementioned positive opinion.  See February 2013 Examination.  Of note, this opinion does not address the findings of J. S., the statements of R. C., or other submissions made by the Veteran including April 2013 medical treatise.  In light of the record and the governing legal authority, the Board finds that the evidence is, at the very least, in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit-of-the-doubt rule applies and the requirement of a nexus is thereby met.  As such, entitlement to service connection for a lower back disability is granted.


ORDER

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine is granted.

____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


